Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 02/15/2022. In the instant amendment, claim 9 has been amended.
Claims 1-9 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2013/0300588 to Kuga
 [0052] The remote control ECU 41 controls various functions in the electronic remote-control system, in accordance with the setting values written in the setting file 46a. If the lever 44, for example, is inclined from the neutral position to the forward shift-switching position, the remote control ECU 41 drives the shift actuator 43 by the operating stroke of the setting value for "shift forward stroke" in the direction associated with the push-pull polarity indicated by the setting value for "shift mode", thereby switching the shift mechanism 24 to the forward side. If the lever 44 is further inclined from the forward shift-switching position, the remote control ECU 41 drives the throttle actuator 42 in the direction associated with that accords with the push-pull polarity indicated by "throttle mode", by the stroke that accords with the inclination angle represented by the signal output from the lever sensor 45 and the value set for "throttle forward stroke". 

US 2018/0055963 to Richardson
 [0024] The control system 180 can continue to control the concentration of chlorine dioxide in the chamber based on information from sensor 170, such as chlorine dioxide sensor, so that the chlorine dioxide gas can be maintained in the chamber at a minimum threshold concentration. For example, where a clozone reaction mechanism is employed, the control system 180 can control the amount of ozone produced by the ozone generator 120 by changing the voltage to the ozone generator 120 by sending signals via communication pathway 186, and by controlling the amount of 

US 2006/0266950 to Acevedo
[0199] Prior to running the script program, the spectrometer settings should be changed to save files with no headers, no overwrite notification, and a saved precision of zero. "Time Acquisition" mode, should be enabled and "Boxcar" averaging set to 5. The intensities for the four wavelengths of interest (305.57, 312.52, 320.09, 330.02 all in nm) are stored with each acquisition and streamed to a file named "uvlambda.txt", which resides in the qb45 directory. The four wavelengths are selected in the "time acquisition channel configuration" menu. File "uvlambda.txt" is accessed by the calculation program to obtain specific wavelength intensities used to calculate ozone. 

US 2017/0096279 to Campalans
 [0012] In more preferred embodiments, the present invention relates to storage containers for storing perishable items that degrade in the presence of oxygen and/or humidity and that are frequently accessed by a consumer; which comprise an openable vessel that becomes airtight when closed, a processor module, and a UV light source, a fan, and one or more sensors within the airtight enclosure; as well as, methods and systems for using the same. The one or more sensors in the airtight enclosure relay data measured from the atmosphere within the airtight vessel, such as temperature, humidity, pressure, weight of the perishable items, time of last access (such as the last time the airtight vessel was opened and closed), ozone saturation, or the like, to the processor module, and, when the data measured within the airtight vessel meet specified conditions, the processor module in turn activates the UV light source and fan, hereinafter referred to as the ozone generation cycle or ozone saturation process, thereby converting ambient oxygen trapped within the airtight enclosure into ozone by circulating the enclosed volume of air around the UV light source, until the one or more sensors relay data to the processor module that indicates conditions within the airtight vessel are appropriately sanitized, at which time the processor module deactivates the UV light source and fan until the next time the one or more sensors trigger another ozone generation cycle. 

US 2007/0230979 to Hasegawa
 [0038] Further, in one exemplary embodiment, an image forming apparatus includes at least one image bearing member configured to bear an image in an image forming area thereof for an image forming operation and a plurality of image adjustment patterns in a non-image forming area thereof for an image adjustment operation, an intermediate transfer member disposed so as to be held in contact with the at least one image bearing member for a primary transfer and configured to receive a plurality of image adjustment patterns formed on the at least one image bearing member, a secondary transfer member disposed so as to be held in contact with the intermediate transfer member for a secondary transfer and configured to transfer the image onto a recording medium during the image forming operation, and 

US 2016/0263261 to Trapani
  [0057] Upon commencing a disinfection job, a data record is created indicating the location being treated and start time. This record is kept in central computer 11, and a copy is transmitted and posted on a secure web server with access only by authorized users with valid access information including a password. Once the first set of UV sensor readings are received by the computer, the estimated time to completion is calculated by the computer based upon the target dosage and the actual incident intensity measurements. An update is then made to the job data record which includes the latest sensor readings, estimated time to completion, and elapsed time. Other data items including starts and stops, job termination, patient identification numbers, and pathogen being treated for are tracked and reported as well. A unique benefit of this reporting system is the ability for sharing of real-time data among different departments of the facility using the system. In the case of a hospital, the admitting department will benefit from such reporting by having the ability to plan when to send patients to a room based upon the estimated job completion time. Or the cleaning department manager can use the real-time data to locate an employee and track their productivity. The infection prevention department may configure reports to aid in determining the efficacy of their disinfection protocol and to track problem patients or areas of their facility. There are other benefits to real-time access to job data and they are not precluded. An additional feature is the ability to post jobs to be performed to this system via a remote web server. That feature affords interested departments the ability to plan and schedule resources and to plan patient room assignments.

The prior art of record (Brochu in view of Bayer, Jurak, Richardson, Tap, Curran, Silk, Kuga, Richardson, Acevedo, Campalans, Hasegawa and Trapani) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-9 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193